
	

113 HR 1417 RH: Border Security Results Act of 2013
U.S. House of Representatives
2013-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 62
		113th CONGRESS
		1st Session
		H. R. 1417
		[Report No.
		  113–87]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 9, 2013
			Mr. McCaul (for
			 himself, Mrs. Miller of Michigan,
			 Ms. Jackson Lee, and
			 Mr. Thompson of Mississippi)
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		
			May 20, 2013
			Additional sponsors: Mr.
			 Cuellar, Mr. Poe of Texas,
			 Mr. King of New York,
			 Mr. Duncan of South Carolina,
			 Mr. Olson,
			 Mr. Meehan,
			 Mr. Hudson,
			 Mr. Stewart,
			 Mr. Franks of Arizona,
			 Mr. Barber,
			 Mrs. Brooks of Indiana,
			 Mr. Farenthold,
			 Mr. Kinzinger of Illinois,
			 Mr. Brady of Texas,
			 Mr. Messer,
			 Mr. Long, and
			 Mr. Bentivolio
		
		
			May 20, 2013
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on April 9, 2013
		
		
			
		
		A BILL
		To require the Secretary of Homeland
		  Security to develop a comprehensive strategy to gain and maintain operational
		  control of the international borders of the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Border
			 Security Results Act of 2013.
		2.Reports on current
			 border security status
			(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, every 180 days thereafter
			 until the Comptroller General of the United States reports on the results of
			 the review described in section 3(k)(2)(B), and every 365 days after the date
			 of such report, the Secretary of Homeland Security shall submit to the
			 appropriate congressional committees and the Government Accountability Office a
			 report that assesses and describes the state of situational awareness and
			 operational control. Such reports shall include an identification of the high
			 traffic areas and the illegal border crossing effectiveness rate for each
			 sector along the northern and southern borders of the United States that are
			 within the responsibility of the Border Patrol.
			(b)GAO
			 reportNot later than 90 days
			 after receiving the initial report required under subsection (a), the
			 Comptroller General of the United States shall report to the appropriate
			 congressional committees regarding the verification of the data and methodology
			 used to determine high traffic areas and the illegal border crossing
			 effectiveness rate.
			3.Strategy to achieve
			 situational awareness and operational control of the border
			(a)Strategy to secure the
			 borderNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall submit to the appropriate congressional committees a
			 comprehensive strategy for gaining and maintaining situational awareness, and
			 operational control of high traffic areas, by the date that is not later than
			 two years after the date of the submission of the implementation plan required
			 under subsection (c), and operational control along the southwest border of the
			 United States by the date that is not later than five years after such date of
			 submission.
			(b)Contents of
			 strategyThe strategy required under subsection (a) shall
			 include, at a minimum, a consideration of the following:
				(1)An assessment of
			 principal border security threats, including threats relating to the smuggling
			 and trafficking of humans, weapons, and illicit drugs.
				(2)Efforts to analyze and disseminate border
			 security and border threat information between Department of Homeland Security
			 border security components and with other appropriate Federal departments and
			 agencies with missions associated with the border.
				(3)Efforts to increase situational awareness,
			 in accordance with privacy, civil liberties, and civil rights protections,
			 including—
					(A)surveillance capabilities
			 developed or utilized by the Department of Defense, including any technology
			 determined to be excess by the Department of Defense; and
					(B)use of manned aircraft
			 and unmanned aerial systems, including camera and sensor technology deployed on
			 such assets.
					(4)Efforts to detect and prevent terrorists
			 and instruments of terrorism from entering the United States.
				(5)Efforts to ensure that
			 any new border security technology can be operationally integrated with
			 existing technologies in use by the Department of Homeland Security.
				(6)An assessment of existing efforts and
			 technologies used for border security and the effect of the use of such efforts
			 and technologies on civil rights, private property rights, privacy rights, and
			 civil liberties.
				(7)Technology required to maintain, support,
			 and enhance security and facilitate trade at ports of entry, including
			 nonintrusive detection equipment, radiation detection equipment, biometric
			 technology, surveillance systems, and other sensors and technology that the
			 Secretary of Homeland Security determines necessary.
				(8)Operational coordination of Department of
			 Homeland Security border security components.
				(9)Lessons learned from
			 Operation Jumpstart and Operation Phalanx.
				(10)Cooperative agreements
			 and information sharing with State, local, tribal, territorial, and other
			 Federal law enforcement agencies that have jurisdiction on the northern or
			 southern borders, or in the maritime environment.
				(11)Border security information received from
			 consultation with State, local, tribal, and Federal law enforcement agencies
			 that have jurisdiction on the northern or southern border, or in the maritime
			 environment, and from border community stakeholders (including through public
			 meetings with such stakeholders), including representatives from border
			 agricultural and ranching organizations and representatives from business and
			 civic organizations along the northern or southern border.
				(12)Agreements with foreign
			 governments that support the border security efforts of the United States,
			 including coordinated installation of standardized land border inspection
			 technology, such as license plate readers and RFID readers.
				(13)Staffing requirements
			 for all border security functions.
				(14)A prioritized list of
			 research and development objectives to enhance the security of the
			 international land and maritime borders of the United States.
				(15)An assessment of training programs,
			 including training programs regarding—
					(A)identifying and detecting fraudulent
			 documents;
					(B)protecting the civil,
			 constitutional, human, and privacy rights of individuals;
					(C)understanding the scope
			 of enforcement authorities and the use of force policies;
					(D)screening, identifying,
			 and addressing vulnerable populations, such as children and victims of human
			 trafficking; and
					(E)social and cultural
			 sensitivity toward border communities.
					(16)Local crime indices of
			 municipalities and counties along the Southern border.
				(17)An assessment of how
			 border security operations affect crossing times.
				(18)Metrics required under
			 subsections (e), (f), and (g).
				(c)Implementation
			 plan
				(1)In
			 generalNot later than 90
			 days after the submission of the strategy required under subsection (a), the
			 Secretary of Homeland Security shall submit to the appropriate congressional
			 committees and the Government Accountability Office an implementation plan for
			 each of the Department of Homeland Security border security components to carry
			 out such strategy. Such implementation plan shall, at a minimum—
					(A)specify what protections
			 will be put in place to ensure that staffing and resources necessary for the
			 maintenance of operations at ports of entry are not diverted to the detriment
			 of such operations in favor of operations between ports of entry; and
					(B)include—
						(i)an integrated master
			 schedule and cost estimate, including lifecycle costs, for the activities
			 contained in such implementation plan; and
						(ii)a comprehensive border
			 security technology plan to improve surveillance capabilities that
			 includes—
							(I)a documented
			 justification and rationale for technology choices;
							(II)deployment
			 locations;
							(III)fixed versus mobile
			 assets;
							(IV)a timetable for
			 procurement and deployment;
							(V)estimates of operation
			 and maintenance costs;
							(VI)an identification of any
			 impediments to the deployment of such technologies; and
							(VII)estimates of the relative cost
			 effectiveness of various border security strategies and operations, including
			 deployment of personnel and technology, and construction of new physical and
			 virtual barriers.
							(2)Government
			 Accountability Office reviewNot later than 90 days after receiving the
			 implementation plan in accordance with paragraph (1), the Comptroller General
			 of the United States shall submit to the appropriate congressional committees a
			 report on such plan.
				(d)Periodic
			 updatesNot later than 180
			 days after the submission of each Quadrennial Homeland Security Review required
			 under section 707 of the Homeland Security Act of 2002 (6 U.S.C. 347) beginning
			 with the first such Review that is due after the implementation plan is
			 submitted under subsection (c), the Secretary of Homeland Security shall submit
			 to the appropriate congressional committees an updated—
				(1)strategy under subsection
			 (a); and
				(2)implementation plan under
			 subsection (c).
				(e)Metrics for securing
			 the border between ports of entryNot later than 120 days after
			 the date of the enactment of this Act, the Secretary of Homeland Security shall
			 implement metrics, informed by situational awareness, to measure the
			 effectiveness of security between ports of entry, which shall include, at a
			 minimum, the following:
				(1)An illegal border
			 crossing effectiveness rate, informed by situational awareness.
				(2)An illicit drugs seizure
			 rate which measures the amount and type of illicit drugs seized by the Border
			 Patrol in any fiscal year compared to an average of the amount and type of
			 illicit drugs seized by the Border Patrol for the immediately preceding five
			 fiscal years.
				(3)A cocaine seizure effectiveness rate
			 measured as a percentage that results from dividing the amount of cocaine
			 seized by the Border Patrol by the total documented cocaine flow rate as
			 contained in Federal drug databases.
				(4)Estimates, using
			 alternative methodologies, including recidivism data, survey data, known-flow
			 data, and technologically-measured data, of total attempted illegal border
			 crossings, total deaths and injuries resulting from such attempted illegal
			 border crossings, the rate of apprehension of attempted illegal border
			 crossers, and the inflow into the United States of illegal border crossers who
			 evade apprehension.
				(5)Estimates of the impact
			 of the Border Patrol’s Consequence Delivery System on the rate of recidivism of
			 illegal border crossers.
				(f)Metrics for securing
			 the border at ports of entry
				(1) In
			 generalNot later than 120
			 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall implement metrics, informed by situational awareness, to measure
			 the effectiveness of security at ports of entry, which shall include, at a
			 minimum, the following:
					(A)An inadmissible border crossing rate which
			 measures the number of known inadmissible border crossers who are apprehended,
			 excluding those border crossers who voluntarily withdraw their applications for
			 admission, against the total estimated number of inadmissible border crossers
			 U.S. Customs and Border Protection fails to apprehend.
					(B)An illicit drugs seizure
			 rate which measures the amount and type of illicit drugs seized by U.S. Customs
			 and Border Protection in any fiscal year compared to an average of the amount
			 and type of illicit drugs seized by U.S. Customs and Border Protection for the
			 immediately preceding five fiscal years.
					(C)A cocaine seizure effectiveness rate
			 measured as a percentage that results from dividing the amount of cocaine
			 seized by U.S. Customs and Border Protection by the total documented cocaine
			 flow rate as contained in Federal drug databases.
					(D)Estimates, using
			 alternative methodologies, including survey data and randomized secondary
			 screening data, of total attempted inadmissible border crossers, the rate of
			 apprehension of attempted inadmissible border crossers, and the inflow into the
			 United States of inadmissible border crossers who evade apprehension.
					(E)The number of infractions
			 related to personnel and cargo committed by major violators who are apprehended
			 by U.S. Customs and Border Protection at ports of entry, and the estimated
			 number of such infractions committed by major violators who are not so
			 apprehended.
					(F)A measurement of how border security
			 operations affect crossing times.
					(2)Covert
			 testingThe Inspector General
			 of the Department of Homeland Security shall carry out covert testing at ports
			 of entry and submit to the Secretary of Homeland Security and the appropriate
			 congressional committees a report that contains the results of such testing.
			 The Secretary shall use such results to inform activities under this
			 subsection.
				(g)Metrics for securing
			 the maritime borderNot later than 120 days after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall implement
			 metrics, informed by situational awareness, to measure the effectiveness of
			 security in the maritime environment, which shall include, at a minimum, the
			 following:
				(1)An estimate of the total number of
			 undocumented migrants the Department of Homeland Security’s maritime security
			 components fail to interdict.
				(2)An undocumented migrant
			 interdiction rate which measures the number of undocumented migrants
			 interdicted against the total estimated number of undocumented migrants the
			 Department of Homeland Security’s maritime security components fail to
			 interdict.
				(3)An illicit drugs removal rate which
			 measures the amount and type of illicit drugs removed by the Department of
			 Homeland Security’s maritime security components inside a transit zone in any
			 fiscal year compared to an average of the amount and type of illicit drugs
			 removed by the Department of Homeland Security’s maritime security components
			 inside a transit zone for the immediately preceding five fiscal years.
				(4)An illicit drugs removal
			 rate which measures the amount of illicit drugs removed by the Department of
			 Homeland Security’s maritime security components outside a transit zone in any
			 fiscal year compared to an average of the amount of illicit drugs removed by
			 the Department of Homeland Security’s maritime security components outside a
			 transit zone for the immediately preceding five fiscal years.
				(5)A cocaine removal effectiveness rate inside
			 a transit zone.
				(6)A cocaine removal
			 effectiveness rate outside a transit zone.
				(7)A response rate which measures the
			 Department of Homeland Security’s ability to respond to and resolve known
			 maritime threats, both inside and outside a transit zone, by placing assets
			 on-scene, compared to the total number of events with respect to which the
			 Department has known threat information.
				(h)CollaborationThe Secretary of Homeland Security shall
			 collaborate with the head of a national laboratory within the Department of
			 Homeland Security laboratory network with prior expertise in border security
			 and the head of a border security university-based center within the Department
			 of Homeland Security centers of excellence network to develop the metrics
			 required under subsections (e), (f), and (g) to ensure the suitability and
			 statistical validity of each such metric. Such collaboration shall also include
			 consultation by the Secretary with the Governors of every border State and
			 representatives of the Border Patrol and U.S. Customs and Border
			 Protection.
			(i)Recommendations
			 relating to certain other metricsIn carrying out subsection (h),
			 the head of the national laboratory and the head of a border security
			 university-based center referred to in such subsection shall make
			 recommendations to the Secretary of Homeland Security for other suitable
			 metrics that may be used to measure the effectiveness of border
			 security.
			(j)Evaluation by the
			 Government Accountability Office
				(1)In
			 generalThe Secretary of
			 Homeland Security shall make available to the Government Accountability Office
			 the data and methodology used to develop the metrics implemented under
			 subsections (e), (f), and (g).
				(2)ReportNot
			 later than 270 days after receiving the data and methodology referred to in
			 paragraph (1), the Comptroller General of the United States shall submit to the
			 appropriate congressional committees a report on the suitability and
			 statistical validity of such data and methodology.
				(k)Certifications and
			 reports relating to operational control
				(1)By the Secretary of
			 Homeland Security
					(A)Two yearsIf the Secretary of Homeland Security
			 determines that situational awareness and operational control of high traffic
			 areas have been achieved by the date that is not later than two years after the
			 date of the submission of the implementation plan required under subsection
			 (c), the Secretary shall submit to the appropriate congressional committees and
			 the Comptroller General of the United States a certification that so
			 attests.
					(B)Five
			 yearsIf the Secretary of Homeland Security determines that
			 operational control along the southwest border of the United States has been
			 achieved by the date that is not later than five years after the date of the
			 submission of the implementation plan required under subsection (c), the
			 Secretary shall submit to the appropriate congressional committees and the
			 Comptroller General of the United States a certification that so
			 attests.
					(C)Annual
			 updatesEvery year beginning with the year after the Secretary of
			 Homeland Security submits the certification under subparagraph (B), if the
			 Secretary determines that operational control along the southwest border of the
			 United States is being maintained, the Secretary shall submit to the
			 appropriate congressional committees and the Comptroller General of the United
			 States a certification that so attests.
					(2)By the Comptroller
			 General
					(A)ReviewsThe Comptroller General of the United
			 States shall review the certifications of the Secretary of Homeland Security
			 under subparagraphs (A), (B), and (C) of paragraph (1) to assess the
			 certifications of the Secretary relating to the achievement of situational
			 awareness, operational control, or both, as the case may be, in accordance with
			 such subparagraphs.
					(B)ReportsNot
			 later than 120 days after conducting the reviews described in subparagraph (A),
			 the Comptroller General of the United States shall submit to the appropriate
			 congressional committees a report on the results of each such review.
					(l)Failure to achieve
			 situational awareness or operational controlIf the Secretary of Homeland Security
			 determines that situational awareness, operational control, or both, as the
			 case may be, has not been achieved by the dates referred to in subparagraphs
			 (A) and (B) of subsection (k)(1), as the case may be, or if the Secretary
			 determines that operational control is not being annually maintained pursuant
			 to subparagraph (C) of such subsection, the Secretary shall, not later than 60
			 days after such dates, submit to the appropriate congressional committees a
			 report that describes why situational awareness or operational control, or
			 both, as the case may be, was not achieved. Such report shall include, at a
			 minimum, impediments incurred, potential remedies, and recommendations to
			 achieve situational awareness, operational control, or both, as the case may
			 be.
			(m)Government
			 Accountability Office report on border security duplication and cost
			 effectivenessNot later than
			 one year after the date of the enactment of this Act, the Comptroller General
			 of the United States shall submit to the appropriate congressional committees a
			 report addressing areas of overlap in responsibilities within the border
			 security functions of the Department of Homeland Security and the relative cost
			 effectiveness of border security strategies, including deployment of additional
			 personnel and technology, and construction of virtual and physical
			 barriers.
			(n)ReportsNot
			 later than 60 days after the date of the enactment of this Act and annually
			 thereafter, the Secretary of Homeland Security shall submit to the appropriate
			 congressional committees a report on the following:
				(1)A resource allocation model for current and
			 future year staffing requirements that includes optimal staffing levels at all
			 land, air, and sea ports of entry, and an explanation of U.S. Customs and
			 Border Protection methodology for aligning staffing levels and workload to
			 threats and vulnerabilities and their effects on cross border trade and
			 passenger travel across all mission areas.
				(2)Detailed information on
			 the level of manpower available at all land, air, and sea ports of entry and
			 between ports of entry, including the number of canine and agricultural
			 specialists assigned to each such port of entry.
				(3)Detailed information that
			 describes the difference between the staffing the model suggests and the actual
			 staffing at each port of entry and between the ports of entry.
				(4)Detailed information that examines both the
			 security impacts and competitive impacts of entering into a reimbursement
			 agreement with foreign governments for U.S. Customs and Border Protection
			 preclearance facilities.
				(o)DefinitionsIn
			 this Act:
				(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means the Committee on Homeland Security of
			 the House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate.
				(2)Cocaine removal
			 effectiveness rateThe term
			 cocaine removal effectiveness rate means the percentage that
			 results from dividing the amount of cocaine removed by the Department of
			 Homeland Security’s maritime security components inside or outside a transit
			 zone, as the case may be, by the total documented cocaine flow rate as
			 contained in Federal drug databases.
				(3)Consequence Delivery
			 SystemThe term Consequence Delivery System means
			 the series of consequences applied to persons illegally entering the United
			 States by the Border Patrol to prevent illegal border crossing
			 recidivism.
				(4)Got
			 awayThe term got away means an illegal border
			 crosser who, after making an illegal entry into the United States, is not
			 turned back or apprehended.
				(5)High traffic
			 areasThe term high traffic areas means sectors
			 along the northern and southern borders of the United States that are within
			 the responsibility of the Border Patrol that have the most illicit cross-border
			 activity, informed through situational awareness.
				(6)Illegal border crossing
			 effectiveness rateThe term
			 illegal border crossing effectiveness rate means the percentage
			 that results from dividing the number of apprehensions and turn backs by the
			 number of apprehensions, turn backs, and got aways. The data used by the
			 Secretary of Homeland Security to determine such rate shall be collected and
			 reported in a consistent and standardized manner across all Border Patrol
			 sectors.
				(7)Major
			 violatorThe term major violator means a person or
			 entity that has engaged in serious criminal activities at any land, air, or sea
			 port of entry, including possession of illicit drugs, smuggling of prohibited
			 products, human smuggling, weapons possession, use of fraudulent United States
			 documents, or other offenses serious enough to result in arrest.
				(8)Operational
			 controlThe term
			 operational control means a condition in which there is a not
			 lower than 90 percent illegal border crossing effectiveness rate, informed by
			 situational awareness, and a significant reduction in the movement of illicit
			 drugs and other contraband through such areas is being achieved.
				(9)Situational
			 awarenessThe term situational awareness means
			 knowledge and an understanding of current illicit cross-border activity,
			 including cross-border threats and trends concerning illicit trafficking and
			 unlawful crossings along the international borders of the United States and in
			 the maritime environment, and the ability to forecast future shifts in such
			 threats and trends.
				(10)Transit
			 zoneThe term transit zone means the sea corridors
			 of the western Atlantic Ocean, the Gulf of Mexico, the Caribbean Sea, and the
			 eastern Pacific Ocean through which undocumented migrants and illicit drugs
			 transit, either directly or indirectly, to the United States.
				(11)Turn
			 backThe term turn back means an illegal border
			 crosser who, after making an illegal entry into the United States, returns to
			 the country from which such crosser entered.
				4.US-VISIT
			 implementationNot later than
			 180 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall submit to the appropriate congressional committees a plan to
			 implement immediately a biometric exit capability at ports of entry under the
			 US-VISIT program, in accordance with the Enhanced Security and Visa Entry
			 Reform Act of 2002 (Public Law 107–173). If the Secretary determines that
			 development of such a system is not feasible, the Secretary shall, not later
			 than 180 days after the date of the enactment of this Act, submit to the
			 appropriate congressional committees a plan to implement, not later than two
			 years after such date of enactment, an alternative program to provide the same
			 level of security.
		5.Prohibition on land
			 border crossing fee studyThe
			 Secretary of Homeland Security may not conduct any study relating to the
			 imposition of a border crossing fee for pedestrians or passenger vehicles at
			 land ports of entry along the southern border or the northern border of the
			 United States.
		
	
		May 20, 2013
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
